Citation Nr: 1705411	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-04 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and bipolar disorder.

2.  Entitlement to a rating higher than 20 percent for degenerative joint disease of the lumbosacral spine (low back disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to March 1978.

These matters come before the Board of Veteran's Appeals (Board) on appeal from April 2009 and December 2015 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The psychiatric disorder and low back disabilities claims were denied in the April 2009 rating decision, which the Veteran filed a substantive appeal.  Although the Veteran did not appeal the December 2015 rating decision that denied the claim for a TDIU, the TDIU claim is part and parcel of the claim for an increased rating, as the Veteran alleges she is unemployable due to her service-connected low back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this issue is properly before the Board and has been included on the title page.

The Board has recharacterized the Veteran's psychiatric claim to encompass all psychiatric disorders shown in the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record before the Board consists of an electronic file known as Virtual VA and an electronic file known as the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed before a decision can be reached in this case.

The Veteran seeks service connection for a psychiatric disorder, claimed as PTSD.  She attributes her diagnosed PTSD to a 1977 in-service motorcycle accident and to in-service sexual assault and harassment claimed to have occurred when she worked in an engine shop she described as predominately male.  The Veteran alleged, during VA treatment in April 2007, that the in-service sexual assault may have resulted in her pregnancy in 1978.  

Regarding the Veteran's claims of in-service personal assault, her service personnel records indicate that she was assigned to a field maintenance squadron and worked, for a period, in a jet engine shop.  In February 1978 records, the Veteran's technical sergeant noted having a "personality conflict" with the Veteran and that he discussed with her the need to issue her a counseling letter due to tardiness.  Additional service personnel records dated around that time also indicate she had difficulty passing examinations required for her to work in the engine shop and that she was recommended to transfer to a different field in March 1978 prior to her discharge.  The Veteran's service records do not, however, include reports of a personal assault.  

Post-service VA treatment records reflect diagnoses of PTSD, depressive disorder, and bipolar disorders during the pendency of the claim.  These records also include the Veteran's April 2007 report that she was sexually assaulted by a 2nd lieutenant during service and that she became pregnant after the incident but was unsure if the lieutenant was the father.  A treatment record dated that same month attributes the Veteran's PTSD to childhood abuse and a prior March 2007 record relays her history of multiple sexual and physical traumas, to include martial abuse.  However, the medical evidence currently of record does not clearly discern the etiology of all of her psychiatric diagnoses or address whether any diagnosed disorder is due, at least in part, to her military service.  As the Veteran has not been afforded a VA examination for her claim, and in light of her competent reports of in-service incidents and her service treatment and personnel records, the claim must be remanded in order to provide the Veteran with an appropriate examination and to obtain an etiological opinion for her claimed disorder.

As for the claim for a higher rating for the Veteran's service-connected low back disability, VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination in September 2015, it was determined that in order to be adequate for rating purposes a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  In this case, while the September 2015 examination report was fully completed, there is no evidence that the examiner tested for pain in both active and passive motion.  Correia, 28 Vet. App. at 168-70.  As such, the Board must remand for a new examination to assess the current severity of the low back disability.

Finally, the Board finds that the claim for a TDIU is inextricably intertwined with the claim for service connection for a psychiatric disorder and the increased rating claim for the low back disability, and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While on remand, the RO must obtain all outstanding VA and private medical records identified as pertinent to the claims.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claims.

2.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, and with consideration of ALL lay statements of record, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  The examiner must then respond to the following:

(a)  Provide an opinion as to whether there is a 50 percent or better probability that PTSD has been present at any time during the period of the claim.  The examiner should address in detail whether a confirmed in-service stressor supports a diagnosis of PTSD at any time during the period of the claim, whether the Veteran's symptoms relate to that in-service stressor, and whether the criteria for a diagnosis of PTSD are met.

(b)  Provide an opinion as to whether there is a 50 percent or better probability that the Veteran displayed behavior in service indicative of being personally assaulted and/or harassed while on active duty.  If the examiner is of the opinion that a personal assault occurred, the examiner should then state whether the Veteran has PTSD as a result of such assault in service.

If a diagnosis of PTSD during the period of the claim is not warranted, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.

(c)  With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The examiner must consider and reconcile any conflicting medical evidence or opinions of record.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  After obtaining all outstanding treatment records, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected low back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the low back disability, the examiner should test for pain on both active and passive motion and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should describe the nature and severity of the low back disability, as well as any associated neurologic and bladder or bowel impairments.

4.  Undertake any additional development deemed necessary.

5.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




